Title: To Benjamin Franklin from George Swaller, 21 October 1778
From: Swaller, George
To: Franklin, Benjamin


Sir
Denan Octor 21st, 1778
This is to inform I am and American Born in Baltimore and served my time to the say to Mr. Isaac Vanbevres Justice of Peace living upon falspoint. And I was taken in a Brig called the rizing States taken by the Terrible a Ship of 74 Guns belonging to the Englinsh and was sent to the Aspital being unwel from whench I made my Escape and was taken by the press Gang and sent on Board the fox where I remained untill I was taken By the Junon Frigate belonging to the French. And I take this opertunity of writing to you to let you know I want to serve my native Country as I have a Wife in Philadelphia living in Shippen Street she is the Daughter to Joseph Hunter and I was in Mr. Colwels employment during the time I lived in Philadelphia. I would have sent my Name along with the rest of the Men only I was in another Castle from them and did not know untill after they had sent it. So I take this opertunity of writing to your Honour in hopes it would answer as well. So I hope your Honour will send me home to my Country once more and no more at present from your Humble servant
George Swaller
 
Addressed: Mr Franklen Agent for / the United States of America / in / Paris
Endorsed: Geo Swaller Prisoner, Dinan Octobre 27. 1778.
